Name: Commission Regulation (EEC) No 186/93 of 29 January 1993 amending Regulation (EEC) No 1300/92 increasing to 500 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/72 Official Journal of the European Communities 30. 1 . 93 COMMISSION REGULATION (EEC) No 186/93 of 29 January 1993 amending Regulation (EEC) No 1300/92 increasing to 500 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1300/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of feed rye to be exported to all third countries. 2. The regions in which the 500 000 tonnes of feed rye are stored are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1300/92 (% as last amended by Regulation (EEC) No 3585/92 (6), opened a standing inVitation to tender for the export of 300 000 tonnes of feed rye held by the German interven ­ tion agency ; whereas, in a communication of 19 January 1993, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1300/92 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 1300/92 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288 , 18 . 10 . 1991 , p . 21 . 0 OJ No L 139, 22. 5. 1992, p. 21 . (6) OJ No L 364, 12. 12. 1992, p . 24. 30. 1 . 93 Official Journal of the European Communities No L 22/73 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 58 886 Niedersachsen/Bremen 126 909 Nordrhein-Westfalen 11 643 Hessen 11 071 Rheinland-Pfalz 14 020 Baden-Wurttemberg 3 525 Saarland 1 936 Bayern . 11 903 Berlin/Brandenburg 1 52 644 Mecklenburg-Vorpommern 62 922 Sachsen 7 659 Sachsen-Anhalt 33 988 Thuringen 2 813'